El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Rafael Napoleoni presentó solicitad de habeas corpus a la Corte de Distrito de Mayagüez para qne decretase sn li-bertad alegando que había sido preso por. orden del fiscal de dicho distrito sin haber cometido delito alguno.
Después de haber oído la corte expresada la evidencia qne le presentó el fiscal para justificar la prisión del peti-cionario por delito de perjurio, resolvió qne había cansa probable para la prisión y denegó la solicitud qne se le ha-bía hecho, resolución contra la cual interpuso Napoleoni re-curso de apelación.
Pendiente la vista de esa apelación nos presentó el fiscal de este Tribunal Supremo moción solicitando que la deses-timemos, fundándose en que resultaba sin finalidad práctica porque posteriormente a la resolución apelada el fiscal de distrito de Mayagüez había presentado acusación contra Na-poleoni por el delito de perjurio y éste la había contestado negándola.
Siendo la cuestión planteada por la petición y por la ape-lación la de que no existe causa probable para la prisión de Napoleoni, entendemos que no quita finalidad práctica a la resolución de la cuestión en controversia el hecho de que posteriormente el fiscal que decretó la prisión' haya presen-tado ante la corte acusación contra Napoleoni por el delito por el cual ordenó su arresto, pues la presentación de la acusación por el. fiscal no es prueba de que exista causa probable para la prisión de una persona, toda vez que puede creer el fiscal que tiene evidencia para sostener dicha acusa-ción y, sin embargo, no ser esto así a juicio de un tribunal *865o juez, que son los llamados a decidir sobre' la existencia de causa probable, cuando esta cuestión se plantea ante ellos.
La moción de desestimación debe ser negada.

Sin lugar la moción solicitando la desestima-ción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado del Toro.
Los Jueces Asociados Sres. Wolf y Hutchison no intervi-nieron en la resolución de este caso.